Title: From George Washington to Robert Morris, 14 October 1782
From: Washington, George
To: Morris, Robert


                  Sir
                     
                     Head Quarters 14th October 1782
                  
                  I have been honored with yours of the 5th covering Copy of the Resolve of the 1st and of your circular letters to the Executives of the States and your Receivers—I am in hopes they will have the desired effect, and I shall take every proper opportunity of making the use of them which you request.  I have the honor to be with real Esteem Sir Yr most obt Servt.
                  
                  
               